—Judgment, Supreme Court, New York County (Ronald Zweibel, J.), rendered August 6, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to a term of 10 years to life, unanimously affirmed.
Defendant’s claim that he was denied a fair trial because a court officer spoke to a juror about a personal matter is not preserved for appellate review as a matter of law (CPL 470.05 [2]; see, People v Hodges, 173 AD2d 644, lv denied 78 NY2d 1011), and we decline to review the issue in the interest of justice. If we were to review, we would note that not every communication with a deliberating juror requires the participation of the court or the presence of the defendant (People v Bonaparte, 78 NY2d 26, 30), and that the brief exchange here involving a personal matter could not have influenced the juror’s deliberations (compare, People v Rukaj, 123 AD2d 277). Concur — Sullivan, J. P., Carro, Ellerin, Asch and Tom, JJ.